Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance 
2.	Claims 31-34,36-41,44-48,50 and 52-53 (renumbered as 1-18 respectively) are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
Regarding independent claim 31, prior art of record fails to teach or render obvious, a relay terminal apparatus comprising wherein sending, through the transceiver, the second access-stratum data packet to the network device according to the second communication protocol comprises: acquiring first/second mapping relationship information, the first/second mapping relationship information being configured to indicate a one-to-one mapping relationship between a plurality of data volume intervals and a plurality of uplink channels/preambles, wherein each of the data volume intervals comprises at least one data volume; determining a first uplink channel/first preamble according to a data volume interval to which a data volume of the second access-stratum data packet belongs and the first/second mapping relationship information, wherein the first uplink channel/preamble corresponds to the data volume interval to which the data volume of the second access-stratum data packet belongs; sending, through the transceiver, a resource request message/the first preamble to the network device through the first uplink channel; receiving, through the transceiver, first/second scheduling information sent from the network device, the first/second scheduling information being configured to indicate a first/second transmission resource and a magnitude of the first/second transmission resource being determined by the network device according to the first uplink channel/the first preamble and the first/second mapping relationship information and sending, through the transceiver, the second access-stratum data packet to the network device through the first/second transmission resource according to the second communication protocol, in combination with all other limitations as recited in independent claim 31. The reasons for allowance of other independent claims 46 and 53 are similar to those of independent claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	3/10/2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477